McKENNAN, Circuit Judge.
And now. to wit, this 17th day of January, 1878, this cause having been brought to final hearing upon the pleadings and proofs, and counsel for the parties respectively having been heard thereupon, and the same having been duly considered by this court, it is found, and hereby ordered, adjudged, and decreed, that letters patent reissued April 0, 1870, numbered 3,909. to the Norwalk Lock Company, assignees of Henry H. Elwell, for improvement in reversible knob-latches, and set 'forth in the bill of complaint filed, are good and valid, and that the title thereto is duly vested in the complainants. And it is further ordered, adjudged, and decreed that the defendants have disturbed, violated, and infringed the exclusive right of the complainants under the said letters patent, as in said bill set forth. And it is further ordered, adjudged, and decreed that the complainants do recover of the defendants the profits, gains," savings, and advantages made by the said defendants in consequence of the said infringement and violation of the exclusive rights of the complainants under the said letters patent, together with the damages the complainants have sustained thereby, and the costs, charges, and disbursements in this suit to be taxed. And it is further ordered, adjudged, and decreed that it be referred to Robert N. Willson, Esq., as master, to ascertain and take, and state and report to the court, an account of the gains, profits, savings and. advantages which the said defendants have received, or which have arisen or *434accrued to them from infringing the said exclusive rights of the said .complainants under the said letters patent, as well as of the damages the complainants have sustained thereby. And it is further ordered, adjudged, and decreed that the complainants, in such accounting, have the right to cause an examination of said defendants, ore ten us or otherwise, and also the production of the books, vouchers, and documents of defendants, and that the said defendants attend for such purposes before said Robert X. Willson, Esq., master, from time to time, as said master shall direct. And it is also further ordered, adjudged, and decreed that a perpetual injunction be issued in this suit against the said defendants, according to the prayer of the bill.